DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed March 25, 2022 in which claims 26, 29 and 39 (withdrawn)  were amended.  
 	The amendment to the claims have overcome the rejection of the claims under 35 USC 102 and 35 USC 103.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 20170253823).
 	Jones teaches a combustible fire--tarting kit for conveniently stacking and burning fuel.  The combustible fire-starting kit includes a rectangular base frame having four side members and an aperture placed along an exterior wall.  A bottom layer and 
a top layer are secured to the base frame, each layer having a plurality of parallel slats positioned at regular intervals.  The side members, top layer and bottom layer form an interior volume where kindling material is placed.  Vertical side support members are secured to the base frame in order allow for easy stacking of fuel.  A wick is placed in the aperture, extending from the interior volume to beyond the exterior wall of the base frame.  The base frame, top and bottom layers, and side support members are made from combustible material (wood), allowing a user to burn the combustible fire-starting kit along with the fuel (see abstract; para 0016; 0018). 
 	 A wick 24 is placed within the aperture 26, and extends from the interior volume 25 to beyond the exterior wall of the side members 12, 13.  In some embodiments of the combustible fire-starting kit 10, the wick 24 is further impregnated with accelerant to assist in the starting of a fire. (see para 0017 and Fig 1).
 	Accordingly, Jones teaching all the limitations of the claim anticipates the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20170253823-appears on PTO-1449).
 	Jones has been discussed above. Jones meets the limitations of the claims other than the differences that are set forth below. 
 	Jones does not specifically teach that the ignition element is located above a first spaced apart pair of the fuel elements.  However, shifting the position of the ignition element would not have modified the operation of the device and is held to be a mere design choice.  Jones teaches that the ignition element is located between a pair of fuel elements and to move the ignition element up one level is not a patentable difference.
Claim 38  is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20170253823) in view of CA 2852290 (appears on previous PTO-892).
 	Jones has been discussed above.  Jones does not teach that the container has a lid having at least one hole pre-formed or formable therein.  However, CA teaches this difference.  
 	CA teaches a quick-fire cube similar to that of Jones.  The cube is contained in a cardboard box.  This box has side vents and a top (see abstract and drawing).
 	It would have been obvious to one or ordinary skill in the art to use a container with a lid and at least one hole because the fire cube would be stable during shipping and the with the container being flammable it provides a self-contained fire starting kit with proper ventilation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17253377/20220527